                               UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF CALIFORNIA
                                    SAN FRANCISCO DIVISION

In re:                                                  Case No. 19-30088 (DM)

PG&E CORPORATION,                                       Chapter 11

              -and-                                     (Jointly Administered)

PACIFIC GAS AND ELECTRIC COMPANY,                       NOTICE OF TRANSFER OF CERTAIN CLAIMS
                                                        SET FORTH IN OMNIBUS PROOF OF CLAIM
                 Debtors.                               OTHER THAN FOR SECURITY

☐ Affects PG&E Corporation
☐ Affects Pacific Gas and Electric
    Company
Affects both Debtors
* All papers shall be filed in the lead case,           Judge: Hon. Dennis Montali
No. 19-30088 (DM)


An OMNIBUS PROOF OF CLAIM HAS BEEN FILED IN THESE CASES or deemed filed under 11
U.S.C. § 1111(a). Transferee hereby gives evidence and notice pursuant to Fed. R. Bankr. P. 3001(e)(2)
of the transfer of certain claims, other than for security, set forth in the Omnibus Proof of Claim1 with
respect to claims held by Transferor as set forth in the Transfer of Certain Claims Set Forth in Omnibus
Proof of Claim Other than for Security and Evidence of Transfer of Certain Claims Set Forth in Omnibus
Proof of Claim (the “Seller Transfer and Evidence of Transfer”),2 filed on March 3, 2020 [Docket No.
6051], as such transferred claims are described in (i) this Notice of Partial Transfer of Certain Claims Set
Forth in Omnibus Proof of Claim Other than for Security and (ii) the Evidence of Transfer of Certain
Claims Set Forth in Omnibus Proof of Claim attached hereto.

TLFI Investments B, LLC                                        BG Subrogation Partners I-A, L.L.C.
         Name of Transferee                                                 Name of Transferor

Aggregate Number of Insured Losses held by the Transferor as set forth in the Seller Transfer and
Evidence of Transfer (as of December 31, 2019): 1,419

Aggregate Amount of Claims held by the Transferor as set forth in the Seller Transfer and Evidence of
Transfer (as of December 31, 2019): $1,172,829,886.28

Aggregate Transferred Number of Insured Losses transferred by Transferor to Transferee as set forth in
(i) this Notice of Partial Transfer of Certain Claims Set Forth in Omnibus Proof of Claim Other Than for
Security and (ii) the attached Evidence of Transfer of Certain Claims Set Forth in Omnibus Proof of
Claim (as of December 31, 2019): 709

1
    An omnibus proof of claim number will be assigned by Prime Clerk to the Seller Transfer and Evidence of
    Transfer.
2
    As set forth in the Seller Transfer and Evidence of Transfer, certain claims set forth in Omnibus Proof of Claim
    No. 55412, filed by Nationwide Mutual Insurance Company and certain of its affiliates on October 15, 2019,
    were transferred to Transferor.



Case: 19-30088         Doc# 6052         Filed: 03/03/20        Entered: 03/03/20 22:10:41             Page 1 of
                                                      6
Aggregate Transferred Amount of Claims transferred by Transferor to Transferee as set forth in (i) this
Notice of Partial Transfer of Certain Claims Set Forth in Omnibus Proof of Claim Other Than for Security
and (ii) the attached Evidence of Transfer of Certain Claims Set Forth in Omnibus Proof of Claim (as of
December 31, 2019): $586,446,905.13

 Name and Address where notices to Transferee should                      Name and Address where notices to Transferor
 be sent:                                                                 should be sent:
 TLFI Investments B, LLC
                                                                          The Baupost Group, L.L.C.
 2100 McKinney Avenue, Suite 1500
                                                                          10 St. James Avenue, 17th Floor
 Dallas, Texas 75201
                                                                          Boston, Massachusetts 02116
 Attention: Joshua Peck
                                                                          Attention: Frederick H. Fogel
 jpeck@tpg.com; TSSPlegal@tpg.com
                                                                          (617) 210-8300
                                                                          pcgpublicteam@baupost.com
 with a copy to:
                                                                          with a copy to:
 Vinson & Elkins LLP
 The Grace Building
                                                                          Ropes & Gray LLP
 1114 Avenue of the Americas, 32nd Floor
                                                                          800 Boylston Street
 New York, NY 10036-7708
                                                                          Boston, Massachusetts 02199-3600
 Attention: John Kupiec
                                                                          Attention: Mark Bane and Matthew Roose
 jkupiec@velaw.com
                                                                          Phone: (617) 596-9000
                                                                          matthew.roose@ropesgray.com
                                                                          mark.bane@ropesgray.com

 Transferee payments should be sent as separately
 directed by the Transferee.

I declare under penalty of perjury that the information provided in this notice is true and correct to the best
of my knowledge and belief.

   By:                                                        Date:                     3/3/2020
           Transferee/Transferee’s Agent
            Joshua Peck, Vice President
Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.




Case: 19-30088            Doc# 6052           Filed: 03/03/20          Entered: 03/03/20 22:10:41                  Page 2 of
                                                           6
                               EVIDENCE OF TRANSFER OF
                  CERTAIN CLAIMS SET FORTH IN OMNIBUS PROOF OF CLAIM

TO:       Clerk, United States Bankruptcy Court for the Northern District of California (“Bankruptcy
          Court”)

AND TO: In re Pacific Gas & Electric Corp. (Case No. 19-30088) and Pacific Gas and Electric
        Company (Case No. 19-30089) (collectively, the “Debtors”)

Omnibus Proof of Claim3 with respect to claims held by SELLER as set forth in the Transfer of Certain
Claims Set Forth in Omnibus Proof of Claim Other than for Security and Evidence of Transfer of Certain
Claims Set Forth in Omnibus Proof of Claim (the “Seller Transfer and Evidence of Transfer”), filed on
March 3, 2020 [Docket No. 6051]4

BG Subrogation Partners I-A, L.L.C., a Delaware limited liability company (“SELLER”), previously
acquired all rights, title, and interest in certain claims as set forth in the Seller Transfer and Evidence of
Transfer. SELLER, for good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, does hereby certify that SELLER has assigned, conveyed, transferred and set over, to:

                   TLFI Investments B, LLC
                   2100 McKinney Avenue, Suite 1500
                   Dallas, Texas 75201
                   Attention: Joshua Peck
                   jpeck@tpg.com; TSSPlegal@tpg.com

and its successors and assigns (“BUYER”), all rights, title, and interest in certain Claims set forth in the
Seller Transfer and Evidence of Transfer, and identified in supporting information provided separately to
the Debtors on a confidential basis, in the numbers and amounts set forth in Column D in the table below
(plus additional claims arising from the wildfire(s) identified in such supporting information)
(the “Transferred Claims”):

             A                              B                               C                            D
                                                                                               Total Number or
                             Total Number or Amount of
                                                              Total Number or Amount           Amount of
                             Claims held by SELLER as
                                                              of Claims retained by            Transferred Claims
Category                     set forth in Seller Transfer
                                                              SELLER (as of December           transferred herewith
                             and Evidence of Transfer
                                                              31, 2019)                        to BUYER (as of
                             (as of December 31, 2019)
                                                                                               December 31, 2019)
Total Number of Insured
                             1,419                            710                              709
Losses
Total Aggregate Amount
                             $935,756,430.88                  $467,844,628.58                  $467,911,802.30
of Liquidated Claims
Total Aggregate Amount
                             $168,050,608.40                  $84,026,929.07                   $84,023,679.33
of Reserved Claims
Total Aggregate Amount
                             $69,022,847.00                   $34,511,423.50                   $34,511,423.50
of Estimated Claims

3
      An omnibus proof of claim number will be assigned by Prime Clerk to the Seller Transfer and Evidence of
      Transfer.
4
      As set forth in the Seller Transfer and Evidence of Transfer, certain claims set forth in Omnibus Proof of Claim
      No. 55412, filed by Nationwide Mutual Insurance Company and certain of its affiliates on October 15, 2019,
      were transferred to Transferor.



Case: 19-30088           Doc# 6052         Filed: 03/03/20        Entered: 03/03/20 22:10:41             Page 3 of
                                                        6
BUYER, with respect to the Transferred Claims, expressly reserves its rights to further increase, amend,
quantify, and/or correct such numbers or amounts for any reason.

SELLER hereby confirms that all future payments and distributions should be made, and all notices and
other communications should be given, in respect of the Transferred Claims to BUYER. SELLER hereby
(i) waives any objection to the transfer of the Transferred Claims to BUYER on the books and records of
the Debtors and the Bankruptcy Court; (ii) waives any notice or hearing requirements imposed by Rule
3001 of the Federal Rules of Bankruptcy Procedure, the Bankruptcy Code, applicable local rules, or
applicable law; and (iii) stipulates that an order may be entered without further notice to SELLER
recognizing this Evidence of Transfer of Certain Claims set forth in Omnibus Proof of Claim as an
unconditional assignment and BUYER as the valid owner of the Transferred Claims.

You are hereby directed to make all future payments and distributions, and to give all notices and other
communications, in respect of the Transferred Claims to BUYER.

IN WITNESS WHEREOF, each of the undersigned has duly executed this Evidence of Transfer of
Certain Claims set forth in Omnibus Proof of Claim by its duly authorized representative as of the 3rd day
of March, 2020.

                                        [Signature Page Follows]




Case: 19-30088       Doc# 6052       Filed: 03/03/20      Entered: 03/03/20 22:10:41          Page 4 of
                                                  6
Case: 19-30088   Doc# 6052   Filed: 03/03/20   Entered: 03/03/20 22:10:41   Page 5 of
                                          6
                                                  SELLER:

                                                  BG Subrogation Partners I-A, L.L.C.
                                                  By: BRP Partners II, Inc., its Manager


                                                  By:    ___________________________
                                                  Name:
                                                  Title:

                                                  BUYER:

                                                  TLFI Investments B, LLC


                                                  By:    ___________________________
                                                  Name:     Joshua Peck
                                                  Title:    Vice President




   [BG/TLFI - Signature Page to Evidence of Transfer of Certain Claims set forth in Omnibus Proof of Claim]
Case: 19-30088       Doc# 6052         Filed: 03/03/20       Entered: 03/03/20 22:10:41            Page 6 of
                                                    6
